Citation Nr: 0627072	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for the residuals of left hand surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant had active service from February 1977 to May 
1979.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in October 2005 to the VA Regional Office in Muskogee, 
Oklahoma (RO) for a personal hearing before the Board sitting 
at the RO.  The veteran withdrew her request for a Board 
hearing in a statement received by VA in November 2005.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Following the RO's determinations of the appellant's claim, 
VA issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

A review of the claims file reveals that the appellant 
claimed at her January 2005 VA examination of the hand that 
she had been awarded Social Security Administration (SSA) 
disability benefits in approximately 2001 related to her 
"emotional problems and her multiple surgical procedures."  
The Board notes that neither the SSA award decision nor the 
medical records upon which SSA made its decision are on file.

Case law clearly establishes that once on notice of SSA 
records pertinent to an appellant's disability status, VA 
must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).       



Accordingly, this case is remanded for the following actions:

1.  The appellant should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated her since 
August 2005 for psychiatric or left hand 
disability.  After securing any 
appropriate consent from the appellant, 
VA should obtain any such treatment 
records that have not previously been 
associated with the appellant's VA claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant of this and request her to 
provide copies of the outstanding medical 
records.

2.  The RO should obtain a copy of the 
decision from SSA that granted disability 
benefits and copies of the evidence 
relied upon in granting the benefits.  
Note that under 38 U.S.C. § 5103A(b)(3), 
VA is obligated to continue trying to 
obtain evidence from a Federal department 
or agency "unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile."

3.  Thereafter, VA should readjudicate 
the appellant's claims of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
a chronic acquired psychiatric disability 
and for entitlement to compensation 
benefits under the provisions of 
38 U.S.C. § 1151 for the residuals of 
left hand surgery.  If either of the 
benefits sought on appeal remains denied, 
the appellant and her representative 
should be provided a Supplemental 
Statement of the Case and should be 
afforded an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



